Order denying petitioner’s motion to reverse the determination of the board of standards and appeals of the city of New York, made on September 15, 1935, and dismissing the proceeding, unanimously reversed, without costs, the order of certiorari sustained, and the determination of the board of standards and appeals annulled, on the authority of Matter of Young Women’s Hebrew Association v. Board of Standards and Appeals (266 N. Y. 270) and Matter of Levy v. Board of Standards and Appeals (267 id. 347). Present — Martin, P. J., Townley, Untermyer, Dore and Cohn, JJ.